The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejection - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a) (1) as being anticipated by the PawCall Button for PetChatz (3-22-2017) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).   The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
                                                                      
 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra.
                -
    PNG
    media_image1.png
    455
    429
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    437
    333
    media_image2.png
    Greyscale


Under this standard, the appearance of the PawCall Button for PetChatz is substantially the same as that- of the claimed design.  The reference encompasses the entirety of the claimed design, and thereby it anticipates the claim in the instant application.    
In summary, the claim stands rejected under 35 USC §102.


Claim Rejection - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chase et al. (D661, 845) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).   The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

                                                                       
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra.



    PNG
    media_image1.png
    455
    429
    media_image1.png
    Greyscale
               
    PNG
    media_image3.png
    367
    321
    media_image3.png
    Greyscale
      

Under this standard, the appearance of the paw print of Chase et al. is substantially the same as that of the claimed design.  The reference encompasses the entirety of the claimed design, and thereby it anticipates the claim in the instant application.
In summary, the claim stands rejected under 35 USC §102.


Claim Rejection - 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the PawCall Button for PetChatz in view of Zutis et al.(D562, 503).  
 Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The primary reference has design characteristics which are basically the same as the claimed design.  The PawCall Button for PetChatz has an overall appearance basically the same as the claimed design in that the button configuration consists of a center large button surrounded by four oval shaped buttons on top.   The claimed design is different in that the oval shaped buttons are slightly narrower.   


            
    PNG
    media_image4.png
    334
    556
    media_image4.png
    Greyscale

                                                                       
	                 
    PNG
    media_image5.png
    358
    733
    media_image5.png
    Greyscale
			
                                            
    

Zutis et al. shows four narrow, oval shaped buttons.   
It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to have modified the PawCall Button for PetChatz by making the four oval shaped buttons to be narrow as taught by Zutis.  Thus, the claimed design would have no patentable distinction over the examiner’s combination of references.  
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).  
The claim stands rejected for the reasons set forth above.
The references cited, but not applied, are considered cumulative art related to the claimed design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selina Sikder whose telephone number is 571-272-2627.  The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SELINA SIKDER/Primary Examiner, Art Unit 2912